         Case 1:21-cv-00170-CRK Document 12 Filed 06/30/21 Page 1 of 3




Dane Bolinger, ISB No. 9104
Brent R. Wilson, ISB No. 8936
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5936
Email: dbolinger@hawleytroxell.com
        bwilson@hawleytroxell.com

Attorneys for Defendant CACH, LLC


                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF IDAHO


DALE AUSTIN,                                         Case No. 1:21-cv-170-CRK

               Plaintiff,                            NOTICE OF APPEARANCE

vs.

EXPERIAN INFORMATION SOLUTIONS,
INC. and CACH, LLC,

               Defendants.


       COMES NOW Defendant CASH, LLC, by and through undersigned counsel, Hawley

Troxell Ennis & Hawley LLP, and pursuant to Local Rule 83.6(a)(a), and hereby gives notice of

appearance in and intent to defend against said cause and controversy by said firm, and request

that documents and pleadings filed herein be duly and regularly served upon the undersigned via

ECF at the following email addresses:

       Dane A. Bolinger, dbolinger@hawleytroxell.com

       Brent R. Wilson, bwilson@hawleytroxell.com



NOTICE OF APPEARANCE - 1
                                                                               59285.0001.13873641.1
         Case 1:21-cv-00170-CRK Document 12 Filed 06/30/21 Page 2 of 3




       The Defendant hereby specifically reserves all defenses as to lack of jurisdiction over the

subject matter, lack of jurisdiction over the person, improper venue, insufficiency of process,

insufficiency of service of process, failure to state a claim upon which relief can be granted,

failure to join an indispensable party and any other defense available to said Defendant.

       DATED THIS 30th day of June, 2021.

                                              HAWLEY TROXELL ENNIS & HAWLEY LLP




                                              By /s/ Brent R. Wilson _______________________
                                                 Brent R. Wilson, ISB No. 8936
                                                 Attorneys for Defendant CACH, LLC




NOTICE OF APPEARANCE - 2
                                                                                 59285.0001.13873641.1
        Case 1:21-cv-00170-CRK Document 12 Filed 06/30/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of June, 2021, I electronically filed the
foregoing NOTICE OF APPEARANCE with the Clerk of the Court using the CM/ECF system
which sent a Notice of Electronic Filing to the following persons:

Barkley B. Smith                      barkley@barkleysmithlaw.com
Barkley Smith Law, PLLC

Sean Yi                               syi@jonesday.com
Jones Day

William C. Pooser                     Christopher.pooser@stoel.com
STOEL RIVES



                                         /s/ Brent R. Wilson
                                         Brent R. Wilson




NOTICE OF APPEARANCE - 3
                                                                        59285.0001.13873641.1
